DETAILED ACTION
This office action is in response to Applicant’s communication of 5/18/2021. Claims 1-20 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.
Claims 1 and 2 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “…sorting the plurality of financial recommendations into a set of top financial recommendations; and for each recommendation in the set of the top financial recommendations, if applying a current one of the set of the top financial recommendation reduces the debt-to-income ratio for 38the desired loan to less than the maximum debt-to-income ratio, suggesting the current one of the set of the top financial recommendation to the entity,…”.  Claim 2 recites “…sorting the plurality of financial recommendations into a set of the top financial recommendations; and suggesting the set of the top financial recommendations to the entity…” It is not clear what constitutes “the top”. The metes and bounds of these limitations, particularly the emphasized portions, are unclear.  Claims 2-10 are also rejected by virtue of dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claims 11 and 19 are directed to a system; Step 1-yes.
Under Step 2A, prong 1, representative claim 11 recites a series of steps for processing a loan request by determining a debt-to-income ratio and providing recommendations to improve said debt-to-income ratio, which is a commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 11, stripped of all additional elements, recite the abstract idea as follows: “…[entity] calculates a debt-to- income ratio for the entity from the financial data and the data regarding the desired loan; if debt-to-income ratio for the entity is less than a maximum debt-to-income ratio, …[entity] provides approval for the desired loan and ends; 42otherwise, …[entity] generates alternative solutions that will reduce the debt-to-income ratio to a value that is less than the maximum debt-to-income ratio; if there are no alternative solutions that reduce the debt-to-income ratio to the value that is less than the maximum debt-to-income ratio, …[entity] rejects the desired loan and ends; the …[entity] sorts the alternative solutions into a list of recommended alternative solutions and reports the recommended alternative solutions that best improve the debt- to-income ratio and the …[entity] presents the list of recommended alternative solutions to the entity; if the entity accepts and implements one of the recommended alternative solutions from the list of recommended alternative solutions, the …[entity] approves the desired loan and ends; and if the entity rejects the alternative solutions, the …[entity] denies the desired loan and ends.” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a computer suitably programmed with software, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Thus, the claim, as well as claims 1 and 19, recite an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using a generic, commercially available, off-the-shelf computer suitably programmed to perform the steps of receives, receives, calculates, provides, generates, rejects, sorts, reports, approves and denies. The computer is recited at a high-level of generality (i.e., as a generic processor with memory suitably programmed communicating information over a generic network, at best, see at least FIG.2 and pages 13-16 of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), i.e. loan evaluation and processing. Furthermore, the steps of “receives financial data regarding an entity and stores the financial data in a memory of the computer, the financial data is from the entity and/or from any or all of the data sources; the software running on the computer receives data regarding a desired loan and stores the data regarding the desired loan, the data regarding the desired loan comprising a loan amount;” are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Accordingly, the additional element claimed does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim, as well as claims 1 and 19, is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer suitably programmed to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, the steps of “receives financial data regarding an entity and stores the financial data in a memory of the computer, the financial data is from the entity and/or from any or all of the data sources; the software running on the computer receives data regarding a desired loan and stores the data regarding the desired loan, the data regarding the desired loan comprising a loan amount;” are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the system of claim 11, the limitation steps recite steps are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, these the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor with memory such as data gathering/transmission over a generic communication network and data storage, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements to perform the abstract idea of processing a loan request by determining a debt-to-income ratio and providing recommendations to improve said debt-to-income ratio, without significantly more.
Dependent claims 2-10, 12-18 and 20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 12 and 20 recite generating, sorting and suggesting/reporting recommendations for improving finances which has been analyzed in claim 11 above and merely further defines the abstract idea. Claims 3-5, 7, 13-15, 17 and 18 recites analyzing, at a very high level of generality, well known financial debt, i.e. loans, or cash/equity, to be applied to loans, to improve a debt-to-income ratio.  These claims merely further refine and define the abstract idea.  Claims 6 and 16 further refine the vehicle loan analysis of claims 5 and 15 as re-amortization to lower the monthly payment which is purely a financial step directed to the abstract idea and a certain method of organizing human activity.  Claim 8 defines the requested loan as a mortgage with nothing more.  Claims 9 and 10 recite that there can be multiple loan requestors and that their financial debt-to-income ratio will be analyzed separately which is further refining the abstract idea. 
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for processing a loan request by determining a debt-to-income ratio and providing recommendations to improve said debt-to-income ratio) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a processor suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for processing a loan request by determining a debt-to-income ratio and providing recommendations to improve said debt-to-income ratio) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to software per se.
Claim 1 recites “A method of creating financial recommendations using a recommendation engine,”. These recited element of a “recommendation engine” is broadly interpreted to correspond to software (not tangible hardware components) without showing an ability to realize functionality (i.e. functional descriptive material per se) and therefore is rendered inoperative and hence lacking any utility. There is no hardware structure positively recited in the claims. Hence the system is drawn to computer programs per se. A claim of software per se is ineligible subject matter under 35 U.S.C. 101 because it does not fall within one of the statutory categories (See Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77). Dependent claims 2-10 are rejected by similar reasoning and also by virtue of dependency on a rejected claim.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art, but are rejected under the rejections analyzed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/26/2022